UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 99-11383
                         Summary Calendar



          In The Matter of: WILLIAM D. JOSSERAND, SR.,


                                                           Debtor.


                    --------------------------


                    WILLIAM D. JOSSERAND, SR.,

                                                         Appellant,


                              VERSUS


                  JAMES W. CUNNINGHAM, Trustee,

                                                         Appellee.




          Appeal from the United States District Court
               For the Northern District of Texas
                         (4:99-CV-118-Y)
                          July 26, 2000
Before EMILIO M. GARZA, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      William D. Josserand, Sr. ("the Debtor") transferred certain

of his property to his grandchildren and to his ex-wife within one

year before he filed his petition in bankruptcy.      The bankruptcy

court found that such transfers were marked by eight of the 11

"badges of fraud" under the Texas Business and Commerce Code;2 and

that such transfers were made with the intent to hinder, delay, or

defraud creditors.    Accordingly, the bankruptcy court denied the

debtor a discharge in bankruptcy.     Debtor appealed to the district

court who determined that there was ample evidence to support the

denial of the debtor’s discharge and affirmed the decision of the

bankruptcy court.    Debtor appeals to this Court.

      We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself.    We find no reversible

error and accordingly affirm the decision of the district court

which affirmed the decision of the bankruptcy court.

                AFFIRMED.




  2
   The badges of fraud in Texas are listed in Texas Business and
Commerce Code § 24.005(b) (the Texas Uniform Fraudulent Transfers
Act).

                                  2